Thomas, J.:
Defendant insured plaintiff against any loss or damage for which his tug should become legally liable by reason of injury “ to any other vessels, * * * their freights * ' * * or cargoes, * * * by stranding * * * while they shall be iii tow of the said tug, either alongside or at the end of a hawser.” The plaintiff’s servants in bad weather cut the hawser, and the tow, thereafter unattended by the tug, stranded. The plaintiff petitioned to limit his liability. Randerson, owner of the tow, and another severally answered, and alleged that the hawser was negligently' cut and the tow negligently abandoned, and also charged other acts of negligence on the part of the tug and her owner. The issues were tried befo're Judge Brown, and by his decision and the decree thereon, affirmed by the Circuit Court of Appeals (Appeal of Cahill, 124 Fed. Rep. 63), the tug was held liable to Randerson and others, claimants, and the plaintiff’s liability limited to the value thereof. The decree, after stating the payments to be made, provided: “ The petitioner upon malting such payments is hereby forever discharged from all and every claim or demand arising from or growing out of the said disaster and stranding, and from all and any other claims than as foresaid.” The plaintiff paid the sums decreed, and in this action seeks to recover the same, and the legal expenses of the proceedings in the Federal court, to the amount stated in the policy 1 In short, plaintiff has paid pursuant to the decree, and asks the defendant to indemnify him. The plaintiff plead the decree and proved his liability by it. The decree does establish the tug’s liability for stranding her tow, but it appears that the liability is predicated solely upon the negligent cutting of the hawser and negligent abandonment of the tow. But liability resting on such grounds is hot insured against by the policy. The policy insures against injury resulting in liability while the vessels are in tow. Admit*782ting, for present purposes, that the policy" covers stranding when the tow is sent and left adrift prudently, and hence excusably, it would not extend to stranding resulting from the tug negligently sending and leaving, her tow adrift. Assertion of defendant’s liability for.injury so caused "disputes the policy'in its vital expression and plainest meaning. The plaintiff, having plead the. decree and payment accordingly, and .proved the decree, now asks to show that his liability so discharged was not caused by negligently cutting the hawser and abandoning the tow, and that to. that end evidence aliunde the Federal proceedings may be received, and a jury permitted to find that plaintiff is liable to somebody on some other, grounds. Here is a decree paid, for which repayment is sought, and plaintiff would have a jury eliminate the findings. on which it is based, declare that they have no legitimate existence ór binding force, that the tow was not wrongfully, but excusably and rightfully, sent adrift; that it was defensibly and dutifully, not negligently, abandoned, and that there are other valid grounds of plaintiff’s liability to Banderson and others, not discovered by Judge Brown, a jurist of acknowledged learning in maritime jurisprudence, grounds also neglected by the Circuit Court of Appeals, that form the real basis of the plaintiff’s liability to the owner of the tow and others injured by the stranding. In that way the jury would depose the Federal judiciary, seize upon its judgment, set at naught its reasons, substitute new inferences for holding the plaintiff liable, and so enable him to indemnify himself for money paid in satisfaction -of the judgment. But consider that no person can again assert the liability of the plaintiff or the tug for the stranding. The limitéd liability proceedings foreclosed the world." Everyman has had his day in courts Every charge that could be made to establish liability has been. The court has found that there are only two grounds of liability, to wit, negligently cutting the hawser and abandonment of the tow. For such culpability alojie the plaintiff is liable, and such culpability does not entitle him to reimbursement under the policy If the jury should theoretically find the plaintiff is liable on some other ground, there could be no person to whom he could be so actually liable, for there. is and can be no person to enforce such liability inasmuch as it has been adjudicated between plaintiff and all men that there is no such liability. *783So the only question is whether this court will permit a jury to place the plaintiff’s liability under the judgment of another tribunal upon a gi’ound not approved by-it, in place of grounds adopted by it as the basis of its decree. Such a proposition denounces itself. In view of the pleading and the scope and effect of the limited liability proceedings, I have ignored the provision in the policy to the effect that the liability of the tug shall first be determined by a suit at law. The liability has been determined in a proceeding universal in its binding scope, and this action is, and can be, based upon it only. Mor is it necessary to advert to evidence of the grounds of the decision in the Federal court. 'The opinion is the decision, and the assignment of errors also shows the grounds.
I advise that the exceptions be overruled and judgment directed for defendant.
Jbnks and Bürr, JJ., concurred; Woodward, J., dissented, with opinion, in which Hirschbero, P. J., concurred.